Citation Nr: 0904707	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with a history of water phobia, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for status post 
fracture, distal shaft second metatarsal and fractured neck 
proximal, phalanx right fifth toe, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 2005 and 
December 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California, in which an 
evaluation greater than 50 percent for PTSD with a history of 
water phobia; an evaluation greater than 10 percent for 
status post fracture, distal shaft second metatarsal and 
fractured neck proximal phalanx right fifth toe; and TDIU 
were denied.

The issue of entitlement to TDIU addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The service-connected PTSD with history of water phobia is 
productive of symptoms resulting in no more than occupational 
and social impairment with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.

2.  The service connected status post fracture, distal shaft 
second metatarsal and fractured neck proximal phalanx right 
fifth toe approximates moderately severe impairment of the 
foot.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 50 
percent for PTSD with history of water phobia have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 38 
C.F.R. § 4.130 and Part 4, Diagnostic Code 9411 (2008).

2.  The criteria for an evaluation of 20 percent, and no 
greater, for status post fracture, distal shaft second 
metatarsal and fractured neck proximal phalanx right fifth 
toe, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  However, although 
the appellant received inadequate preadjudicatory notice and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

In December 2004 and May 2008 letters, the RO advised the 
veteran that, in order to establish entitlement to an 
increased evaluation for his service-connected PTSD with 
water phobia and right foot disability, the evidence must 
show that his condition "has gotten worse."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
April 2005 rating decision explained the criteria for the 
next higher disability rating available for PTSD with water 
phobia and for the right foot disability under the applicable 
diagnostic codes.  The January 2007 statement of the case 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
disabilities, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Based on the record 
as a whole, the Board finds that a reasonable person would 
have understood from the information that VA provided to the 
appellant what was necessary to substantiate his service 
connection claims, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, supra.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which he declined.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

PTSD with History of Water Phobia

The veteran was service connected for a specific phobia (fear 
of water) in a July 1997 rating decision.  The disability was 
then evaluated as noncompensable under Diagnostic Code 9403, 
effective in August 1996.  In a June 2003 rating decision, 
service connection for PTSD was granted and evaluated with 
the service-connected phobia.  The disability was described 
as PTSD with history of water phobia and evaluated as 30 
percent disabling, effective in August 1996.  In a December 
2003 rating decision, the RO increased the evaluation to 50 
percent, effective in November 1996.  The veteran submitted a 
notice of disagreement to the evaluation assigned, but did 
not timely perfect his appeal.  In November 2004, he 
submitted a new claim for increase, which is the subject of 
this appeal. 

PTSD is rated under Diagnostic Code 9411 of the General 
Rating Formula for Mental Disorders.  Under this criteria, a 
50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating." Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002). In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment. Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is assigned where there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

VA examinations conducted in January 2005 and December 2006 
show no suicidal or homicidal ideation, hallucinations or 
psychoses.  The veteran's speech was observed to be slow and 
slurred and he had difficulty in articulation, but the 
examiner noted the veteran was able to express himself in a 
clear and coherent manner.  His thought processes were found 
generally to be goal-oriented and concentration was adequate.  
He was oriented.  Short term memory was impaired, but long-
term memory was found to be intact.  He endorsed feelings of 
depression, hopelessness, and difficulty with concentration, 
and his affect was somewhat flat.  In December 2006, he was 
observed to present disheveled and to smell of unwashed 
clothes.  The veteran stated he did not like to shower 
because of his fear of water, and his wife reported that he 
was able to shower and clean himself, but that she had to 
prod him to do so.  The veteran and his wife reported that he 
lived an isolated life without many friends and no 
involvement in community events.  The examiner assigned GAF 
scores of 50 in January 2005 (60 was assigned for PTSD alone, 
but the Board here accepts the GAF of 50 as more accurate, 
for reasons that will be explained below) and 45 in December 
2006.

VA treatment records show complaints of and treatment for 
symptoms including intrusive thoughts, difficulty sleeping 
and nightmares, depression, isolation, avoidance, fear of 
water (including an intermittent reluctance to shower or 
bathe, or to go fishing with his wife), angry outbursts and 
irritability, lack of interest.  These records show that the 
veteran has difficulty with medications prescribed to control 
his symptoms because the level of medication that comfortably 
controls his moods has an adverse impact on his neurological 
symptoms, causing jittery feelings and tremors.  They reflect 
that the veteran has participated in day treatment programs, 
and that he has periods of inactivity mixed with periods in 
which he works in his greenhouse, goes out to see races and 
other things that interest him.  The records show that he 
maintains positive relationships with his wife, grandchildren 
and parents despite intermittent feelings of irritability, 
lack of interest, and inactivity.  There are no complaints or 
observations of suicidal or homicidal ideation obsessional 
rituals interfering with routine activities; illogical, 
obscure or irrelevant speech; panic or depression rendering 
the veteran unable to function independently, appropriately 
or effectively; gross impairment in thought processes or 
communication; disorientation; delusions, hallucinations, or 
evident of psychoses.  There is no evidence that he has ever 
been found to be a danger to himself or others.  And, while 
he avoids water due to his phobia and has to be urged to 
bathe, there is no evidence he is unable to perform 
activities of daily living.  

This is consistent with the GAF scores of record.  

In essence, the evidence does not establish that the veteran 
manifests symptoms that meet or more nearly approximate the 
criteria for a 70 percent rating as outlined above.  Under 
these circumstances, as the criteria for a rating of 70 
percent have not been met, a higher evaluation is not 
warranted.

VA examination reports and treatment records indicate that 
the veteran is suffering from a cognitive disorder, major 
depression, and dysthymia.  He was diagnosed with dementia in 
June 2008 as secondary to the neurological disorder, which is 
diagnosed as olivopontocerebellar degeneration.  Service 
connection is not in effect for this condition.  The January 
2005 report diagnosed dysthymia and cognitive disorders as 
secondary to the olivopontocerebellar degeneration and 
assigned a GAF of 50 for all conditions, but a GAF of 60 for 
PTSD alone.  The December 2006 report concurs, in that it 
refers to the January 2005 report for an understanding of the 
veteran's medical background.  In addition, the examiner in 
December 2006 specifically diagnosed major depressive 
disorder as secondary to the neurological disorder.  

However, neither the reports nor the VA treatment records 
distinguish what symptoms of depression or dysthymia are 
attributable to the service-connected PTSD with history of 
water phobia as opposed to those symptoms attributable to the 
nonservice connected neurological disorder.  Moreover, the 
criteria recognizes that depressed mood may be a part of 
PTSD.  Absent medical evidence of a separation of symptoms, 
it is not possible for the Board to make the distinction and 
hence the depression is considered to be part and parcel of 
the service-connected PTSD with history of water phobia.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  Hence, the GAF 
of 50 assigned in January 2005 for all psychiatric conditions 
combined has been accepted as the GAF assigned the service-
connected PTSD with history of water phobia.  

Concerning the cognitive disorder, the December 2006 report 
indicates that the veteran's thought processes and 
communication skills were found to be intact for the mental 
examination interview.  The examiner noted specifically that 
the veteran did not appear to have any word-finding 
difficulties or paraphasic errors.  However, the examiner 
observed that the veteran's slow thought processing speed and 
generally undetailed reporting suggested cognitive 
difficulties most likely related to his degenerative 
neurological disease that would become more apparent in a 
deeper or prolonged conversation.  In describing as intact 
the level of thought processing and communications 
attributable to the PTSD with history of phobia, the examiner 
thus distinguished that cognitive level attributable to the 
service-connected disability.  This is reflected in the 
analysis above.

The preponderance of the evidence is against the claim for 
entitlement to an evaluation greater than 50 percent for PTSD 
with history of water phobia; there is no doubt to be 
resolved; and an evaluation greater than 50 percent for PTSD 
with history of water phobia is not warranted.

Right Foot Disability

The veteran was service connected for status post fractured 
distal shaft second metatarsal and fracture neck proximal 
phalanx of the fifth toe of the right foot in a June 1984 
rating decision.  The disability was then evaluated as 
noncompensable under Diagnostic Code 5284, effective in 
September 1983.  In a November 2001 rating decision, the 
evaluation was increased to 10 percent under Diagnostic Code 
5299-5284, effective in April 1999.  

The November 2001 rating decision shows that the 10 percent 
evaluation was based on findings of pain and a diagnosis of 
residuals of fracture with chronic metatarsaglia in the right 
foot and was evaluated as analogous to an injury of the right 
foot.  See 38 C.F.R. § 4.27.  Diagnostic Code 5284, which 
contemplates injury of the foot, provides a 10 percent 
evaluation for moderate injury, a 20 percent evaluation for 
moderately severe injury, and a 30 percent evaluation for 
injury that is severe.  See 38 C.F.R. § 4.71a.

VA examination conducted in December 2006 shows that the 
veteran has been in a wheelchair for many years due to 
olivopontocerebellar degeneration.  He reported only walking 
short distances because he is very unstable with spastic 
movement of his muscles.  He reported pain to pressure on the 
top of his foot but no painful motion and no need of special 
shoes, insoles or any orthotics.  He reported excellent 
strength and no loss of motion, but stated that it does 
become painful if he has to walk on it a lot.  The examiner 
observed the veteran to manifest tenderness to palpation but 
no swelling, callus formation, hallux valgus, high arches, or 
claw toes.  On standing, squatting, or sitting, he exhibited 
no abnormal weight bearing.  Achilles had normal alignment 
and there was no pain on manipulation.  Strength was measured 
at 5 of 5.  Range of motion was measured at 20 degrees 
dorsiflexion and 45 degrees plantar flexion absent pain, 
weakness, or fatigability, even against strong repetitive 
movement.  X-rays were reported to show mild bunion 
formation, which was not expected to be symptomatic.

However, the examiner opined that the veteran would 
experience pain and limitation if he did stand.  And he 
estimated the degree of functional loss at 10 to 15 degrees 
with strength, coordination, and fatigability associated with 
repetitive motion and flare-ups.  This equates to 5 degrees 
dorsiflexion and 30 degrees plantar flexion at its most 
limited.

This more closely approximates a moderately severe disability 
under Diagnostic Code 5284.  

Availability of separate or higher evaluations under 
Diagnostic Codes 5270, 5272, 5273, 5274, 5276, 5277, 5278, 
5280, 5281, 5282, or 5283 were considered. But the 
preponderance of the evidence does not show that the veteran 
exhibits ankylosis of the ankle, malunion of the os calcis or 
astragalus, residuals of astragalectomy, flat feet, weak 
foot, claw foot, hallux valgus, hallux rigidus, hammer toes, 
or malunion or non union of the tarsal or metatarsal bones 
that is the result of or part and parcel of his status post 
fracture, distal shaft second metatarsal and fractured neck 
proximal phalanx of the right fifth toe.  Limitation of ankle 
motion and the diagnosed metatarsaglia do not warrant 
separate, compensable evaluations under Diagnostic Codes 5271 
and 5279 because the manifestations are already evaluated 
under Diagnostic Code 5284.  See 38 C.F.R. § 4.14.  

The moderately severe nature of the disability supports an 
evaluation of 20 percent, and no greater, for status post 
fracture, distal shaft second metatarsal and fractured neck 
proximal phalanx right fifth toe under Diagnostic Code 5299-
5284.  

The veteran's complaints of pain, the examiner's observations 
of pain, and the examiner's opinion concerning painful motion 
and limitation of function on flare-ups and repetitive motion 
were considered in the level of impairment and loss of 
function attributed to his right foot disability and are 
reflected in the 20 percent evaluation awarded.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Summary

The veteran is competent as a lay person to report that of 
which he has knowledge. See Layno v. Brown, 6 Vet. App. 465, 
470 (1994). However, the veteran is not competent to offer a 
medical opinion as to the extent of his disabilities, as 
there is no evidence of record that he has specialized 
medical knowledge. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007). 
However, the medical evidence does not support the assignment 
of staged evaluations.  

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) is deferred pending remand for TDIU, 
below.



ORDER

An evaluation greater than 50 percent for PTSD with history 
of water phobia is denied.

An evaluation of 20 percent, and no greater, for status post 
fracture, distal shaft second metatarsal and fractured neck 
proximal phalanx right fifth toe is granted.


REMAND

The veteran seeks entitlement to TDIU.

The Board has granted an evaluation of 20 percent for the 
veteran's service-connected right foot disability, as 
detailed above.  Further analysis as to the veteran's 
eligibility for TDIU is required based on this grant.

Furthermore, the Board observes that the veteran has been 
recently service connected for diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.Ensure that all identified private and 
VA medical treatment records are 
obtained. Document negative responses, 
and inform the veteran so that he may 
make attempts to procure the records on 
his own.

2. Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature and 
extent of all service-connected and 
nonservice-connected disabilities.  All 
indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination.

The examiner is to offer an opinion as to 
the veteran's employability.  If the 
veteran is found to be unemployable, the 
examiner is to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's unemployability is due 
to his service-connected disabilities as 
opposed to non-service connected 
disabilities.

All opinions expressed must be supported 
by complete rationale.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for TDIU with application 
of all appropriate laws and regulations, 
including consideration of extraschedular 
evaluations under 38 C.F.R. § 3.321 and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


